Citation Nr: 1316064	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  04-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO initially granted service connection for PTSD and assigned a 30 percent disability rating effective November 12, 2002.  The RO also denied service connection for hepatitis C and foot fungus.

A Travel Board hearing was held in August 2012 with the Veteran in Los Angeles, California, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the issues to the RO in October 2012.  In February 2013 the RO granted service connection for hepatitis C and increased the initial rating for PTSD to 50 percent, effective November 12, 2002.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Due to additional information provided by the Veteran, and received by the Appeals Management Center (AMC), in Washington, DC, in December 2012 (subsequent to the most recent supplemental statement of the case (SSOC)); the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is warranted in order to fully and fairly adjudicate the Veteran's claims.

In December 2013, statements were received from the Veteran that indicated he received VA treatment from May to June 2006 at facilities in Los Angeles, and Redondo Beach, California.  He did not identify the basis for his treatment.  Since these records may be relevant to his claim, the clinical documentation associated with this medical care must be incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

In a statement received in July 2003, the Veteran reported that he applied for VA vocational rehabilitation.  As the Veteran has claimed that his disabilities affect his ability to gain employment, his VA vocational rehabilitation records are potentially pertinent to this claim.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file or the Veteran's Virtual VA e-folder any records contained in the Veteran's vocational rehabilitation folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records that are related to his bilateral foot and psychiatric disabilities from the VA facilities in Los Angeles, and Redondo Beach, California that date from May to June 2006.  The RO should also obtain any current treatment records from the Gardena Vet Center that date from September 2003.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Also obtain his VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration.  He also must be appropriately notified in the event it, too, is not obtained.  38 C.F.R § 3.159(e)(1).

3.  The RO should review the additional VA records and, if necessary, refer the case with the additional evidence to the January 2013 VA examiner(s) (or other suitable VA examiner(s)) for a supplemental opinion.  If the examiner(s) indicates that additional examination of the Veteran is necessary, schedule the Veteran for VA examination(s) to determine the etiology of any diagnosed foot fungus and/or the current severity of PTSD. 

The claims folder, including a copy of this Remand, must be made available to the examiner(s) and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue SSOC to the Veteran that addressed all evidence of record added to the record since the February 2013 SSOC.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


